Per curiam.
After full consideration of this case, it appears that the application for writ of certiorari was improvidently granted and accordingly is dismissed.

Writ dismissed.


All the Justices concur, except Undercofler, P. J., Bowles and Marshall, JJ., who dissent.

Argued November 13,1978
Decided February 27, 1979
Rehearing denied March 28, 1979.
Kilpatrick, Cody, McClatchey & Regenstein, William B. Gunter, Richard R. Cheatham, Robinson, Harben, Armstrong & Millikan, Emory F. Robinson, Frank W. Armstrong, for appellant.
Alston, Miller & Gaines, Sidney O. Smith, Jr., John M. Edwards, Jr., for appellee.